Citation Nr: 1547695	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-14 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disorder; and, if so, whether entitlement to service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disorder; and, if so, whether entitlement to service connection is warranted.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disorder; and, if so, whether entitlement to service connection is warranted.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disorder; and, if so, whether entitlement to service connection is warranted.  

5.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disorder; and, if so, whether entitlement to service connection is warranted.  

6.  Entitlement to service connection for breathing problems.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to December 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO); which denied all the claims on the grounds of no new and material evidence.

The Board notes that in its September 2003 rating decision the RO denied service connection for breathing problems on the grounds of no current disorder; however, as VA medical records dated within one year of the September 2003 rating decision apparently show treatment for bronchitis (see January 2014 Statement of the Case), new and material evidence is not needed to reopen that claim.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body).

The issues of service connection for a back disorder, a left and right knee disorder, a left and right ankle disorder, and breathing problems are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision dated in January 1991 the RO denied, on the merits, the issues of service connection for a back disorder, a bilateral knee disorder, and a left ankle disorder.

2.  In a rating decision dated in September 2003 the RO reopened and denied, on the merits, the issues of service connection for a back disorder, a bilateral knee disorder, and a left ankle disorder, as well as denied, on the merits, the issue of service connection for a right ankle disability.

3.  Evidence compiled since the RO's September 2003 denial of service connection for a back disorder, a left and right knee disorder, and a left and right ankle disorder is new and material. 


CONCLUSIONS OF LAW

1.  The January 1991 rating decision denying service connection for a back disorder, a left and right knee disorder, and a left ankle disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The September 2003 rating decision denying service connection for a back disorder, a left and right knee disorder, and a left and right ankle disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

3.  New and material evidence has been received since the September 2003 denial of service connection for a back disorder, so the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

4.  New and material evidence has been received since the September 2003 denial of service connection for a left knee disorder, so the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

5.  New and material evidence has been received since the September 2003 denial of service connection for a right knee disorder, so the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

6.  New and material evidence has been received since the September 2003 denial of service connection for a left ankle disorder, so the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

7.  New and material evidence has been received since the September 2003 denial of service connection for a right ankle disorder, so the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In this decision the Board is fully granting the Veteran's request to reopen his claims, and remanding all of the claims for service connection for further development, so no discussion of the VCAA is needed at this time.  
II.  New and material evidence

In a rating decision dated in January 1991 the RO denied, in pertinent part, the issues of service connection for a back disorder, a bilateral knee disorder, and a left ankle disorder.  The back disorder claim was denied on the grounds that there was no evidence of a post-service disorder.  The right knee and left ankle claims were denied on the grounds that there was no in-service or post-service evidence of either disorder; and the left knee claim was denied on the grounds that the Veteran's October 1990 left knee meniscectomy was due to a lateral meniscus tear as well as a ligament tear was not related to service.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal within the statutory timeframe and no evidence pertaining to the issue was either physically or constructively received by VA within one year of the rating decision, so that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  

In April 2003 the Veteran filed a new claim for service connection for a right ankle disorder and breathing problems, and requested that his claims for a back disorder, a left and right knee disorder, and a left ankle disorder be reopened.

In a rating decision dated in September 2003 the RO denied, in pertinent part, the issues of service connection for a right ankle disability and breathing problems on the grounds that there was no in-service or post-service evidence of either disorder.  As for the other claims, the RO reopened, and then again denied, the issues of service connection for a back disorder; radial tear of lateral meniscus central portion with grade I medial collateral ligament tear, left knee, p.o.; a right knee disorder; and a left ankle disorder.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal within the statutory timeframe and, apart from the claim for service connection for breathing problems, no evidence pertaining to the claims was either physically or constructively received by VA within one year of the rating decision, so it too is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In October 2010 the Veteran requested, in pertinent part, that his claims for service connection for radial tear of lateral meniscus central portion with grade I medial collateral ligament tear, left knee, p.o., a right knee disorder, a left ankle disorder, a right ankle disorder, a back disorder, and breathing problems be reopened, and in a rating decision dated in August 2011 the RO denied the claim on the grounds of no new and material evidence.  The Veteran has appealed.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Regardless of what the RO did, the Board has the jurisdictional responsibility to consider whether it is proper to reopen a claim.  The Board will therefore determine, de novo, whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

As explained above, as VA medical records dated within one year of the September 2003 rating decision apparently show treatment for bronchitis (see January 2014 Statement of the Case), new and material evidence is not needed to reopen the claim of service connection for breathing problems; and that issue will be addressed in the Remand portion of this decision.

Bilateral ankles and knees, and back

The evidence of record at the time of the January 1991 denial of service connection for a back disorder, a bilateral knee disorder, and a left ankle disorder included service treatment records, which contain no record of any knee or ankle complaints, diagnosis, or treatment; but do show treatment for soreness in the lower back after a blow to the back, diagnosed as musculoskeletal strain.  The evidence also included private/Workers' Compensation medical records dated in October 1990, which advise of left knee surgery in October 1990.

In addition to the aforesaid service treatment records and the October 1990 documents, the evidence of record at the time of the September 2003 denial of service connection for the claimed disabilities included:
o private medical records dating from 1995 to 1996, which document bilateral knee and low back complaints and inform that the Veteran was applying for Social Security disability; 
o private medical records dated in December 1993 related to surgery of the spine at L5-S1, which note that the Veteran had slipped and fell and hurt his back in 1990; and 
o private medical records dated in December 2003 related to surgery of the spine at L5-S1.  

Evidence compiled since the September 2003 denial of service connection for a back disorder, a bilateral knee disorder, and a bilateral ankle disorder, includes a November 2014 letter from a private physician advising that the Veteran has degenerative joint disease of the back, knees, and ankles, and that, in his opinion, it is related to the Veteran's active duty service.   This evidence is new since it was not of record at the time of the prior final denial of the claims, and material as it raises a reasonable possibility of substantiating the claims.  New and material evidence having been presented, the claims for service connection for a back disorder, a left and right knee disorder, and a left and right ankle disorder are reopened and are addressed below.  


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a back disorder is reopened; and the appeal is granted to this extent only. 

New and material evidence having been submitted, the Veteran's claim for service connection for a left knee disorder is reopened; and the appeal is granted to this extent only. 

New and material evidence having been submitted, the Veteran's claim for service connection for a right knee disorder is reopened; and the appeal is granted to this extent only. 

New and material evidence having been submitted, the Veteran's claim for service connection for a left ankle disorder is reopened; and the appeal is granted to this extent only. 

New and material evidence having been submitted, the Veteran's claim for service connection for a right ankle disorder is reopened; and the appeal is granted to this extent only. 


REMAND

Having reopened the claims for service connection for a back disorder, a left and right knee disorder, and a left and right ankle disorder, the Board has jurisdiction to review the underlying service connection claims, de novo, based on the whole record.  For the reasons that follow the Board finds that additional development is needed.

As stated before, in a letter received by VA in November 2014, a private physician averred that the Veteran had a history of degenerative joint disease of the lumbar spine, bilateral knees, and bilateral ankles, and opined that the disease was "a direct consequence of the injuries he suffered as a young man during active duty in the military."  Unfortunately, this physician did not elaborate, so this positive evidence in support of the claims is inadequate for a decision in this matter.  It is, however, sufficient to warrant further development.  An effort should be made to obtain the radiology (and any other) records mentioned by Dr. J.B. in his November 2014 letter.  38 C.F.R. § 3.159(c)(1).  The Veteran should then be afforded a VA examination.  38 C.F.R. § 3.159(c)(4).  

As for the claim of service connection for a breathing disorder, during his December 1978 separation examination the Veteran complained of asthma, and VA medical records (see January 2014 Statement of the Case) apparently show treatment for bronchitis.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body).  In accordance with McLendon, the Veteran should be afforded a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand the Biloxi VA outpatient treatment records discussed by the RO in its January 2014 Statement of the Case must be associated with the claims file.  38 C.F.R. § 3.159(c)(2).  A request should also be made for the Veteran's Social Security disability records discussed in the 1995-1996 private medical records.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, the following treatment records:

* VA treatment records from the Biloxi VAMC dated from September 25, 2003, to March 31, 2004; and

* all other VA treatment records dated after March 31, 2004.  

2.  Request a copy of the Veteran's imaging reports, and any other medical records related to treatment of the Veteran's lumbar spine, bilateral knee, and bilateral ankle degenerative joint disease, from Dr. J.B. (see November 14, 2014 letter for full name). 

Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.

3.  Attempt to obtain the Veteran's Social Security disability records, including all medical records and reasons for any determinations, and associate them with the claims file.  If no records are found and it is determined that further attempts to obtain the documents would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for a VA examination regarding his claims for service connection for a back disorder, left and right knee disorder, a left and right ankle disorder, and breathing problems.  The claims file should be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be done, and all findings reported in detail.  The examiner is then requested to opine, for all disorders found on examination, whether it is at least as likely as not that the disorder began during active duty service.

In formulating the opinions the examiner should note that service treatment records confirm that the Veteran complained of and was treated for sore muscles in his lower back (following a blow to the back), diagnosed as musculoskeletal strain; and that the Veteran complained of asthma during his December 1978 separation examination.  

A complete rationale for all opinions should be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

5.  After completion of the above and any other development deemed necessary, re-adjudicate the claims for service connection for a back disorder, left and right knee disorder, a left and right ankle disorder, and breathing problems.  If any claim remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


